Case 16-05222-bem        Doc 46    Filed 10/18/19 Entered 10/18/19 15:26:05             Desc Main
                                  Document      Page 1 of 20




     IT IS ORDERED as set forth below:



     Date: October 18, 2019
                                                      _________________________________

                                                               Barbara Ellis-Monro
                                                          U.S. Bankruptcy Court Judge


 ________________________________________________________________


                        .UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:

JAMES DANIEL WISNER,                                       CASE NO. 16-59003-BEM

         Debtor.
                                                           CHAPTER 7

THE PIEDMONT BANK,

         Plaintiff,
                                                           ADVERSARY PROCEEDING NO.
v.                                                         16-5222-BEM

JAMES DANIEL WISNER,

         Defendant.

                                          ORDER

                This matter comes before the Court on Defendant Daniel Wisner (“Defendant”)’s

Motion for Summary Judgment (the “Motion”), filed May 6, 2019 and amended on September

23, 2019. [Docs. 31, 43]. Plaintiff, The Piedmont Bank (“Plaintiff”), commenced this proceeding

by filing its Complaint to Determine Dischargeability (the “Complaint”) [Doc. 1] on September
Case 16-05222-bem          Doc 46    Filed 10/18/19 Entered 10/18/19 15:26:05         Desc Main
                                    Document      Page 2 of 20


15, 2016. In the Motion, Defendant seeks summary judgment on each of the three counts of the

Complaint. Plaintiff asserts that the debt owed to it should be excepted from discharge in Counts

I and II for “actual fraud” under 11 U.S.C. §§ 523(a)(2)(A) and (a)(2)(B) and in Count III under

11 U.S.C. § 523(a)(6).

               Plaintiff alleges in the Complaint that Defendant fraudulently transferred

$630,000 to an investment vehicle when Plaintiff had an outstanding judgment against him, and

participated in the sale of the assets of a business thereby wasting the stock of the business and

violating a court order.

               This Court has jurisdiction pursuant to 28 U.S.C. § 157(b)(2)(I). For the reasons

set forth below, the Motion will be granted in part and denied in part.

   I.      SUMMARY JUDGMENT STANDARD

               Summary judgment is governed by Fed. R. Bankr. P. 7056 and Fed. R. Civ. P. 56,

which provides that the “court shall grant summary judgment if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). The substantive law applicable to the case determines which facts are

material. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 2510 (1986).

               The moving party has the burden of establishing its entitlement to summary

judgment. Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991). The moving party

must identify the pleadings, discovery materials, or affidavits that show the absence of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 2553 (1986).

Once this burden is met, the nonmoving party cannot merely rely on allegations or denials in its

own pleadings to defeat summary judgment. Anderson, 477 U.S. at 249, 106 S. Ct. at 2510

(citations omitted); see Fed. R. Civ. P. 56(c)(1). Rather, the nonmoving party must present



                                                 2
Case 16-05222-bem        Doc 46     Filed 10/18/19 Entered 10/18/19 15:26:05            Desc Main
                                   Document      Page 3 of 20


specific facts supported by evidence that demonstrate there is a genuine material dispute.

Hairston v. Gainesville Sun Publ’g. Co., 9 F.3d 913, 918 (11th Cir. 1993). When the material

facts are not in dispute, the role of the Court is to determine whether the law supports a judgment

in favor of the moving party. Anderson, 477 U.S. at 250, 106 S. Ct. at 2511.

               In deciding a motion for summary judgment, the Court views the evidence and

reasonable inferences in favor of the nonmoving party. Gray v. Manklow (In re Optical Tech.,

Inc.), 246 F.3d 1332, 1334 (11th Cir. 2001). Accordingly, to prevail on the Motion, Defendant

must identify the pleadings, discovery materials, or affidavits that show an absence of genuine

issues of fact material to claims under §§ 523(a)(2) and (a)(6). Conversely, Defendant will not

prevail if Plaintiff identifies facts, supported by evidence and reasonable inferences, that

demonstrate a dispute as to a material fact.

   II.     FACTS

               Bankruptcy Local Rule (“Local Rule”) 7056-1 requires respondents to “attach to

the response a separate and concise statement of material facts, numbered separately, as to which

the respondent contends a genuine issue exists to be tried” and further provides that “[a]ll

material facts contained in the moving party's statement that are not specifically controverted in

respondent’s statement are deemed admitted.” Bankr. L.R. N.D. Ga. 7056-1(a)(2). Defendant

filed his Statement of Material Facts That Are Not in Dispute (the “SMF”) on May 6, 2019.

[Doc. 33]. Plaintiff filed a response to the SMF (“Pl.’s Resp.”) that admitted certain facts, denied

others, and added additional alleged facts that it asserts are disputed. [Doc. 38]. The following

facts are not in dispute if identified by a citation to the SMF and Pl.’s Resp. or to the Complaint

and Answer. Additional facts alleged by Plaintiff are also included below and are followed solely

by citation to Pl.’s Resp.; the additional facts are not necessarily undisputed.



                                                  3
Case 16-05222-bem              Doc 46    Filed 10/18/19 Entered 10/18/19 15:26:05          Desc Main
                                        Document      Page 4 of 20


                    On or about July 1, 1987, Defendant acquired 540 of the 600 total outstanding

shares (90%) of stock in Atlanta Arms & Ammo, Inc. (“AA&A”). [SMF ¶ 1; Pl.’s Resp. ¶ 1]. On

or about February 6, 2008, Big 5 Enterprises, LLC (“Big 5”) executed and delivered that certain

Real Estate Note in the original principal amount of $4,980,000 in favor of Plaintiff, as last

modified by the Seventh Modification of Real Estate Note dated January 21, 2011 (as modified,

the “Note”). [SMF 33 ¶ 2; Pl.’s Resp. ¶ 2]. Defendant executed an Unconditional Guaranty of

Payment and Performance of the Note (the “Guaranty”) on January 21, 2011. [SMF ¶ 3; Pl.’s

Resp. ¶ 3; Declaration Pursuant to 28 U.S.C. § 1746 of James Daniel Wisner, Ex. 1 (Doc. 32)1].

                    On March 28, 2012, Defendant, Dr. Jeffrey Curtis, and Charles Scott Seymour

formed Caribou Investments, LLC (“Caribou”) as an investment vehicle created under the laws

of the State of Delaware. [SMF ¶ 4; Pl.’s Resp. ¶ 4]. Caribou is an investment vehicle for the

purpose of enabling the members to invest in closely held operating companies and real estate

investments. Id.

                    On June 22, 2012, Plaintiff filed a complaint for breach of contract (the “Superior

Court Complaint”) styled The Piedmont Bank v. Big 5 Enterprises, LLC, James D. Wisner,

William Abbate, and Jeffrey V. Curtis, Case No. 12-1361-5, Superior Court of Walton County,

later transferred to Newton County as Case No. 2013-CV-496-5 (the “Superior Court Contract

Case”). [SMF ¶ 5; Pl.’s Resp. ¶ 5]. The Superior Court Complaint was filed to enforce the Note

and Guaranty. [Complaint ¶ 6; Answer ¶ 6]. The Superior Court Complaint contained no

allegation that the Note and Guaranty were procured by (i) fraud, false pretenses, or false

representations, or (ii) an intentional misrepresentation respecting Defendant’s financial

condition on which Plaintiff relied. [SMF ¶ 6; Pl.’s Resp. ¶ 6].



1
    Hereinafter, “Def. Dec.”

                                                     4
Case 16-05222-bem        Doc 46     Filed 10/18/19 Entered 10/18/19 15:26:05             Desc Main
                                   Document      Page 5 of 20


               On June 13, 2013, in the Superior Court Contract Case, Plaintiff submitted its

“Plaintiff’s Statement of Undisputed Facts and Theory of Recovery” (the “Statement”), in

conjunction with a motion for summary judgment. [SMF ¶ 8; Pl.’s Resp. ¶ 8; see Def. Dec. Ex.

2]. The Statement contains no allegation that the Note and Guaranty were procured by (i) fraud,

false pretenses, or false representations, or (ii) an intentional misrepresentation respecting

Defendant’s financial condition on which Plaintiff relied. [SMF ¶ 9; Pl.’s Resp. ¶ 9].

               On July 1, 2013, the Operating Agreement for Caribou was amended and restated

to admit a new member, W. David Everett. [SMF ¶ 7; Pl.’s Resp. ¶ 7]. Caribou remained an

investment vehicle for the purpose of enabling the members to invest in closely held operating

companies and real estate investments. Id.

               On August 22, 2013, the Superior Court entered a “Final Order Granting

Plaintiff’s Motion for Summary Judgment” (the “Final Order”) resolving the Superior Court

Contract Case. [SMF ¶ 9; Pl.’s Resp. ¶ 9]. The Final Order contains no finding or determinations

that the Note and Guaranty were procured by (i) fraud, false pretenses, or false representations,

or (ii) an intentional misrepresentation respecting Defendant’s financial condition on which

Plaintiff relied. [SMF ¶ 10; Pl.’s Resp. ¶ 10]. Judgment was entered against Defendant and others

for the principal amount of $4,793.670.81, plus interest, taxes paid by Plaintiff, late charges, and

attorney fees. [Complaint ¶ 7; Answer ¶ 7].

               On October 2, 2013, Plaintiff filed an action in the Superior Court of Newton

County styled The Piedmont Bank v. James D. Wisner, Atlanta Arms & Ammo, Inc., and Atlanta

Arms & Ammo, LLC, Case No. 2013CV1854-5 (the “AA&A Action”) for the levy of shares

Defendant owned in AA&A. [SMF ¶ 11; Pl.’s Resp. ¶ 11; Complaint ¶ 9; Answer ¶ 9]. In

paragraph 9 of the petition in the AA&A Action, Plaintiff states that Defendant “has an



                                                 5
Case 16-05222-bem             Doc 46    Filed 10/18/19 Entered 10/18/19 15:26:05        Desc Main
                                       Document      Page 6 of 20


ownership in Defendants AA&A, Inc. and AA&A, LLC.” [Pl.’s Resp. ¶ 27; Affidavit of Chris

Elsevier Ex. 1 (Doc. 37)2]. On November 12, 2013, the defendants in the AA&A Action filed

their answer to the petition. [Pl.’s Resp. ¶ 28; Pl. Dec. Ex. 2]. Plaintiff alleges that, in their

answer, the defendants in the AA&A Action unequivocally denied that Defendant had an

ownership interest in AA&A, Inc. and AA&A, LLC. [Pl.’s Resp. ¶ 29]. Plaintiff states that, on

January 23, 2014, it served discovery on the AA&A Action defendants specifically inquiring

about Defendant’s ownership interest in AA&A and AA&A, LLC, as well as any other entity.

[Pl.’s Resp. ¶ 30; Pl. Dec. Ex. 3].

                    On February 6, 2014 (the “Effective Date”), AA&A, as Seller, and Defendant, as

Shareholder, executed an Equipment Purchase Agreement (the “Sale Agreement”) pursuant to

which AA&A sold certain equipment itemized on Exhibit “A” of the Sale Agreement (“Acquired

Assets”) to Hairy and Baxter, LLC (“H&B”), for a stated purchase price of $204,770 (the

“Purchase Price”). [SMF ¶ 12; Pl.’s Resp. ¶ 12]. The parties dispute whether H&B was an

insider of Defendant and whether the Purchase Price exceeded the appraised value of the

Acquired Assets. [SMF ¶ 13-14; Pl.’s Resp. ¶ 13-14].

                    Section 2(c) of the Sale Agreement provides that the closing will take place on

April 1, 2014. The Sales Agreement further provides: “Notwithstanding the foregoing, the

purchase and sale of the Acquired Assets under this Agreement shall be deemed to have taken

place on the Effective Date.” [SMF ¶ 16; Pl.’s Resp. ¶ 16]. The Purchase Price was paid to

AA&A on the Effective Date and deposited into AA&A’s account on the Effective Date. [SMF

¶ 17; Pl.’s Resp. ¶ 17]. Defendant took no affirmative steps nor executed any additional

documents to consummate the transaction contemplated under the Sale Agreement after the

Effective Date. Id.

2
    Hereinafter, “Pl. Dec.”

                                                   6
Case 16-05222-bem           Doc 46      Filed 10/18/19 Entered 10/18/19 15:26:05                   Desc Main
                                       Document      Page 7 of 20


                 Plaintiff asserts that, on February 20, 2014, in Defendant's response to Plaintiff’s

interrogatories (the “Discovery Responses”), Defendant admitted that he owned 90% of AA&A

and 100% of AA&A, LLC; but that he failed to disclose his ownership interest in Caribou. [Pl.’s

Resp. at ¶ 31; Pl. Dec. Ex. 4].

                 At some point, Defendant received a distribution of $630,000 from AA&A.

[Complaint ¶ 15; Answer ¶ 15]. Plaintiff alleges, and Defendant denies, that this distribution was

received by Defendant the day before he served his Discovery Responses, and that he

immediately transferred it to Caribou. [Pl.’s Resp. ¶ 41]. In any event, on February 26, 2014,

Defendant deposited $630,000 with Caribou (the “Caribou Deposit”). The parties dispute

whether Defendant retained access and control over these funds after the deposit, with Defendant

stating he did have such access and control, and Plaintiff stating he did not. [SMF ¶ 19; Pl.’s

Resp. ¶ 19]. Plaintiff asserts that it had no knowledge of Caribou's existence or of Defendant's

interest in Caribou at the time Defendant transferred his $630,000.00 distribution to Caribou.

[Pl.’s Resp. ¶ 43].

                 On February 27, 20143, Plaintiff filed its “Plaintiff’s Motion for Injunctive Relief

and Expedited Hearing” (the “Injunctive Motion”) in the AA&A Action. [SMF ¶ 20; Pl.’s Resp.

¶ 20]. On February 28, 2014, the court in the AA&A Action entered an order setting the hearing

on the Injunctive Motion. Id. The order scheduling the Injunctive Motion for hearing also

restrained and enjoined Defendant, AA&A, and AA&A, LLC from "transferring, encumbering,

selling, concealing, assigning, withdrawing, conveying, gifting, wasting, or otherwise disposing,

in any way, any of the certified securities, uncertified securities, or securities entitlements in [the

Defendant's] possession or control, related to or held in [AA&A] pending the Court's final


3
  The Court notes that this date is after the execution and Effective Date of the Sale Agreement, but before the
closing date.

                                                       7
Case 16-05222-bem        Doc 46     Filed 10/18/19 Entered 10/18/19 15:26:05           Desc Main
                                   Document      Page 8 of 20


disposition of Plaintiff's motion [for injunctive relief]." [SMF ¶ 20; Pl.’s Resp. ¶¶ 20, 34; Pl.

Dec. Ex. 5].

               Although the AA&A Action was filed to do so, Plaintiff has never levied on

Defendant’s stock in AA&A. [SMF ¶ 18; Pl.’s Resp. ¶ 18]. Plaintiff asserts that, two days prior

to the scheduled March 13, 2014 hearing, the Defendant agreed to voluntarily turn over his stock

in AA&A to Plaintiff. [Pl.’s Resp. ¶ 35]. Plaintiff asserts that, on or about March 14, 2014,

Piedmont received the stock certificates from Defendant, thereby making Plaintiff the holder of

ninety percent (90%) of the stock in AA&A. [Pl.’s Resp. ¶ 36]. A hearing was held on the

Injunctive Motion on July 3, 2014. [SMF ¶ 21; Pl.’s Resp. ¶ 21]. After the hearing, on August 7,

2014, the court in the AA&A Action entered a consent order (the “Consent Order on Contempt’)

agreed to by the parties. [SMF ¶ 21; Pl.’s Resp. ¶¶ 21, 42].

               The parties dispute whether Defendant operated AA&A after the sale to H&B.

[Compare SMF ¶¶ 14-15 with Pl.’s Resp. ¶¶ 14-15, 32-33]. Plaintiff alleges that following the

purported sale of all of the Acquired Assets by AA&A to H&B, Defendant continued to be

employed by AA&A and/or H&B and/or Specialty Cartridge, Inc., an affiliate of H&B. [Pl.’s

Resp. at ¶ 32]. Plaintiff further alleges that, following the purported sale of all of the Acquired

Assets by AA&A to H&B, the Defendant continued to draw a salary, bonuses, dividends, and/or

distributions from AA&A and/or H&B and/or Specialty Cartridge, Inc. [Id. at ¶ 33].

               Plaintiff asserts that, the Sale Agreement was consummated on or about April 1,

2014, despite Plaintiff being the holder of ninety percent (90%) of the stock in AA&A and

without notice to Plaintiff. [Id. at ¶ 37]. Plaintiff asserts that the sale of the Acquired Assets

caused AA&A’s stock to become worthless. [Id. at ¶ 38].




                                                 8
Case 16-05222-bem            Doc 46    Filed 10/18/19 Entered 10/18/19 15:26:05          Desc Main
                                      Document      Page 9 of 20


               Pursuant to the Consent Order on Contempt, Defendant made a lump sum

payment of $89,000 to Plaintiff. [SMF ¶ 22; Pl.’s Resp. ¶ 22]. Also pursuant to the Consent

Order on Contempt, Defendant caused Caribou to transfer $225,000 from the Caribou Deposit

into a trust account with Alexander Royston, LLP for the benefit of and payable to Plaintiff. Id.

Additionally, Defendant paid or caused to be paid from the Caribou Deposit amounts totaling

$200,466 to Plaintiff. Id.

               On August 18, 2014, Plaintiff filed an amended petition in the AA&A Action to

add H&B as a defendant and to raise additional claims and causes of action, including counts

under Georgia's Uniform Fraudulent Transfer Act. [Pl.’s Resp ¶ 40; Pl. Dec. Ex. 6]. Additionally,

Piedmont filed a Third Amended and Restated Petition to add Caribou as a defendant and to add

claims and causes of action against Caribou, including claims under Georgia's Uniform

Fraudulent Transfer Act. [Pl.’s Resp. ¶ 44; Pl. Dec. Ex. 8]. Plaintiff alleges that, as of the filing

of Defendant's chapter 7 bankruptcy petition on May 24, 2016, the AA&A Action was and

continues to be pending in the Superior Court of Newton County. [Pl.’s Resp. ¶ 45].

               In Count I of the Complaint initiating this adversary proceeding, Plaintiff does not

allege that the Note and Guaranty were procured by fraud, false pretenses, or false

representations. [SMF ¶ 23; Pl.’s Resp. ¶ 23]. Rather, the basis for the § 523(a)(2)(A) claim is

that “Wisner’s fraudulent transfer of his assets to Caribou amounts to property being obtained by

Wisner by actual fraud under 11 U.S.C. § 523(a)(2)(A).” Id.

               In Count II of the Complaint initiating this adversary proceeding, Plaintiff does

not allege that the Note and Guaranty were procured by an intentional misrepresentation

respecting Defendant’s financial condition on which Plaintiff relied. [SMF ¶ 24; Pl.’s Resp.

¶ 24]. Rather, the basis for the § 523(a)(2)(B) claim relates to alleged misrepresentations



                                                 9
Case 16-05222-bem          Doc 46    Filed 10/18/19 Entered 10/18/19 15:26:05             Desc Main
                                    Document     Page 10 of 20


regarding ownership in AA&A and Caribou, all of which occurred after entry of the Final Order

in the Superior Court Contract Case. Id.

                 In Count III of the Complaint initiating this adversary proceeding, Plaintiff alleges

that Defendant “intentionally and willfully caused injury to AA&A by transferring and allegedly

selling all of its assets to [H&B].” [SMF ¶ 25; Pl.’s Resp. ¶ 25]. Plaintiff further alleges that

“[v]iolating the superior court’s injunction order and wasting stock ownership was wrongful and

without just cause and therefore, amounts to a ‘malicious’ act under 11 U.S.C. § 523(a)(6).” Id.

   III.      ANALYSIS

                 In Count I of its Complaint, Plaintiff alleges that a debt owed to it by Defendant is

nondischargeable under 11 U.S.C. § 523(a)(2)(A) in accordance with Husky Int’l Elecs. v. Ritz.

[Doc. 1 at ¶¶ 20-22]; 136 S.Ct. 1581 (2016). In the Motion, Defendant seeks entry of judgment

on this claim. [Doc. 31 at 1]. 11 U.S.C. § 523(a)(2)(A) provides:

          (a) A discharge under section 727, 1141, 1228(a), 1228(b), or 1328(b) of this title
          does not discharge an individual debtor from any debt— . . .
                 (2) for money, property, services, or an extension, renewal, or refinancing
                         of credit, to the extent obtained by—
                         (A) false pretenses, a false representation, or actual fraud, other
                                 than a statement respecting the debtor’s or an insider’s
                                 financial condition;

11 U.S.C. § 523(a)(2)(A); see also 124 Cong. Rec. H11,095–11,096 (daily ed. Sept. 28, 1978)

(stating that §§ 523(a)(2)(A) and (a)(2)(B) were intended to be mutually exclusive). False

pretenses, a false representation and actual fraud are distinct routes to nondischargeability under

this Section.

                 In Husky, the Supreme Court held that “actual fraud” in § 523(a)(2)(A)

“encompass[es] fraudulent conveyance schemes, even when those schemes do not involve a false

representation.” Husky, 136 S. Ct. at 1590. Husky “resolved a circuit split about whether a



                                                  10
Case 16-05222-bem        Doc 46       Filed 10/18/19 Entered 10/18/19 15:26:05            Desc Main
                                     Document     Page 11 of 20


fraudulent conveyance could constitute ‘actual fraud’ under section 523(a)(2)(A), even where no

false statements were made or relied upon when the debt was created.” Interamerican Asset

Mgmt. Fund Ltd. v. Ortega (In re Ortega), 573 B.R. 284, 294-95 (Bankr. S.D. Fla. 2017)

(quoting Husky, 136 S. Ct. at 1586). In addressing Justice Thomas’ dissent, the Court noted that

“[i]t is of course true that the transferor does not ‘obtai[n]’ debts in a fraudulent conveyance. But

the recipient of the transfer—who, with the requisite intent, also commits fraud—can ‘obtai[n]’

assets ‘by’ his or her participation in the fraud.” Husky, 136 S. Ct. at 1589. In Husky, the Court

left to the lower courts to address the issue whether the transferor, Ritz, incurred a debt in

making the transfers stating that,

       Ritz’ situation may be unusual in this regard because Husky contends that Ritz
       was both the transferor and the transferee in his fraudulent conveyance scheme,
       having transferred Chrysalis assets to other companies he controlled. We take no
       position on that contention here and leave it to the Fifth Circuit to decide on
       remand whether the debt to Husky was ‘obtained by’ Ritz’ asset-transfer scheme.

Id. at 1589 n.3. The Court, in Cohen v. De La Cruz, held that “the phrase ‘to the extent obtained

by’” in § 523(a)(2)(A) modifies ‘money, property, services, or ... credit’”—not “‘any debt.’” 523

U.S. 212, 213–14, 118 S. Ct. 1212, 1214 (1998). Thus, a debt must result from the fraudulent

transfer and the time of incurring such debt is not limited to the inception of a transaction.

               This Court has addressed this issue in two cases: RES-GA Diamond Meadows,

LLC v. Robertson (In re Robertson), 576 B.R. 684 (Bankr. N.D. Ga. 2017) (Hagenau, J.) and

Renasant Bank v. Harrell (In re Harrell), Adv. Pro. No. 18-5115-BEM, 2019 WL 1490430

(Bankr. N.D. Ga. March 28, 2019). In Robertson, Judge Hagenau noted that Husky does preserve

the possibility that a fraudulent conveyance scheme could give rise to nondischargeability, but

such a “scheme in itself is insufficient for a finding of nondischargeability.” 576 B.R. at 715.

“Rather, section 523(a)(2) is only implicated when a plaintiff can prove that the debt in question



                                                 11
Case 16-05222-bem          Doc 46     Filed 10/18/19 Entered 10/18/19 15:26:05                   Desc Main
                                     Document     Page 12 of 20


was ‘obtained by’ the fraudulent conveyance scheme.” Id. Judge Hagenau concluded that the

plaintiff in Robertson had not linked the alleged actual fraud to its claim as required by Husky.

Id.4 In Harrell, I concluded that the facts presented there were less like Husky and more like

Robertson, because “[Defendant] already owed the money personally and the alleged fraudulent

transfer scheme occurred after the debt was incurred.” In re Harrell, 2019 WL 1490430 at *19.

                A. Count I – § 523(a)(2)(A)

                Defendant relies on Robertson and Harrell to argue that no debt was obtained by

the alleged transfers because his debt to Plaintiff occurred long before the alleged transfers and

Plaintiff did not allege that the debt was incurred as the result of fraud. In contrast, Plaintiff’s

Complaint includes the conclusory statement that “[Defendant]’s fraudulent transfer of his assets

to Caribou amounts to property being obtained by [Defendant] by actual fraud under 11 U.S.C.

§ 523(a)(2)(A),” and Plaintiff argues in its brief that the “obtained by” requirement of 523(a)(2)

is “broad enough to encompass the fruits of Defendant’s [alleged] bad acts….” [Complaint ¶ 22;

Doc. 39 p. 8]. Plaintiff argues further that issues of fact remain as follows: (i) whether

Defendant’s actions to form Caribou and transfer assets to same amounted to a fraudulent

scheme to hide his assets for the purpose of avoiding paying Plaintiff’s judgment and (ii)

whether Defendant’s actions to form Caribou and transfer assets to same enabled Defendant to

obtain money, property, services or an extension of credit. [Doc. 39 p. 9].

                It is undisputed that Defendant’s debt to Plaintiff arose under the Guaranty and

there was no fraud in the creation of the Note and Guaranty. Rather, as was the case in Robertson

and Harrell, the alleged fraud occurred after the debt was incurred when Defendant allegedly

attempted to shield his assets from Plaintiff by transferring them to Caribou. Plaintiff has not

4
  Notwithstanding, Judge Hagenau exercised her discretion and denied summary judgment because “the nature of
[p]laintiff’s claim and the significance of the fraudulent transfers will be taken up at trial anyway….” In re
Robertson, 576 B.R. at 716. The proceeding settled thereafter.

                                                     12
Case 16-05222-bem        Doc 46    Filed 10/18/19 Entered 10/18/19 15:26:05             Desc Main
                                  Document     Page 13 of 20


argued that Defendant was the recipient of the transfer, other than to allege in a legal conclusion

in the Complaint that “[Defendant]’s fraudulent transfer of his assets to Caribou amounts to

property being obtained by [Defendant] by actual fraud under 11 U.S.C. § 523(a)(2)(A).”

[Complaint ¶ 22]. Plaintiff does allege that Defendant transferred his own assets to Caribou

[Complaint ¶¶ 21, 22] and denies that Defendant had access to the Caribou funds and the ability

to withdraw them. [Pl.’s Resp. ¶ 19]. Even assuming the transfer was made with fraudulent intent

to shield the funds from Plaintiff, Plaintiff does not assert a claim of veil piercing or otherwise

explain how Defendant’s liability arises from the transfer to Caribou. Nor does Plaintiff explain

what money or property Defendant obtained through the transfer; rather, it is alleged that the

$630,000 deposited with Caribou was an asset of Defendant. Thus, Defendant transferred his

own money to Caribou and did not obtain any money or property from the transfer. Further, as

was the case in Harrell, Defendant was personally obligated to Plaintiff prior to the alleged

transfers and there is no allegation that could support a finding that a debt was incurred by virtue

of the transfer of Defendant’s property. As a result, this case is distinguishable from Husky in

that the transfer to Caribou did not result in Defendant receiving money or property and

Defendant did not incur the debt currently owed to Plaintiff thereby. Because, the undisputed

material facts with respect to the $630,000 transfer to Caribou, demonstrate that Defendant did

not obtain any assets or incur any debt as a result of the transfer, Defendant is entitled to

judgment as a matter of law on Count I of the Complaint.

               B. Count II− § 523(a)(2)(B)

               Defendant argues that the analysis above applies equally to Count II of the

Complaint because the debt itself must have been created or procured by an intentional

misrepresentation on which the creditor related and here the alleged offensive conduct occurred



                                                13
Case 16-05222-bem        Doc 46    Filed 10/18/19 Entered 10/18/19 15:26:05            Desc Main
                                  Document     Page 14 of 20


after entry of the Final Order. In Count II, Plaintiff alleges that Defendant, (i) denied his

ownership in AA&A in his answer in the AA&A Action, (ii) then disclosed his ownership in the

Discovery Responses, and (iii) failed to disclose his ownership in Caribou in the Discovery

Responses. Plaintiff alleges that these statements satisfy the requirements of § 523(a)(2)(B).

That section provides:

        (a) A discharge under section 727, 1141, 1228(a), 1228(b), or 1328(b) of this
       title does not discharge an individual debtor from any debt— . . .
               (2) for money, property, services, or an extension, renewal, or refinancing
                       of credit, to the extent obtained by— ...
                       (B) use of a statement in writing —
                               (i) that is materially false;
                               (ii) respecting the debtor’s or an insider’s financial
       condition;
                               (iii) on which the creditor to whom the debtor is liable for
       such money, property, services, or credit reasonably relied; and
                               (iv) that the debtor caused to be made or published with
       intent to deceive;

11 U.S.C. § 523(a)(2)(B).

               As is the case with its claim under § 523(a)(2)(A), Plaintiff argues that “obtained

by” is broad enough to include debts that would have been reduced but for a debtor’s material

misrepresentations. Plaintiff alleges that Defendant’s failure to truthfully answer in the AA&A

Action and failure to disclose his ownership of Caribou allowed Defendant “to obtain property as

a result of the fraud, to wit: 1) the transfer and alleged sale of AA&A’s assets to Hairy & Baxter,

LLC and the proceeds thereof; and 2) the transfer of assets to Caribou which Wisner has an

interest in.” [Complaint ¶ 27]. As the Court has previously noted, Plaintiff has not sought to

pierce the corporate veil of AA&A or Caribou, but argues that Defendant as a shareholder of

AA&A is liable for a tort – wasting the corporate stock – he caused AA&A to commit by selling

its assets and paying Defendant as a shareholder. In response, Defendant argues that Plaintiff’s




                                                14
Case 16-05222-bem         Doc 46     Filed 10/18/19 Entered 10/18/19 15:26:05          Desc Main
                                    Document     Page 15 of 20


reliance on Cherry v. Wood, 204 Ga. App. 833 (1992), is misplaced because that case applies

where the officer is liable in tort not to the corporation but to third parties.

                The Court need not resolve this issue however, because, even construing these

allegations in the light most favorable to Plaintiff, there is no allegation or facts alleged that

would support a claim that the failure to disclose ownership of AA&A, in the litigation filed to

levy on AA&A stock, created a debt to Plaintiff. Indeed, Plaintiff argues as it did in support of

Count I that the obtaining by language in the statute should be construed broadly enough to

include the preexisting judgment debt. As a result, the Court cannot conclude that the alleged

failure to truthfully answer in the AA&A Action or in the Discovery Responses resulted in a debt

owed to Plaintiff. That being the case, Count II fails as a matter of law and Defendant is entitled

to judgment as to Count II of the Complaint.

                If, as alleged by Plaintiff, Defendant has engaged in a scheme to hinder and/or

delay its collection of its debt, the Code provides a remedy for creditors of debtors who have

committed such acts. See 11 U.S.C. § 727(a)(2). The Court is not willing to expand the ruling in

Husky to address such alleged bad acts because such an expansion would eliminate the temporal

restriction contained in § 727(a)(2) with no indication that Congress intended for such an

expansion of 523(a)(2). See generally, Norberg, Scott F., Fraudulent Transfers and the Fresh

Start in Bankruptcy, 93 Am. Bankr. L. J. 139 (2019). In addition, exceptions to discharge must

be liberally construed in favor of the debtor so as not to inhibit the debtor’s fresh start, see

Equitable Bank v. Miller (In re Miller), 39 F.3d 301, 304 (11th Cir. 1994), any extension of

§ 523(a) should be undertaken with reluctance. Thus, I am unwilling to expand Husky to address

the facts alleged in this proceeding.




                                                   15
Case 16-05222-bem       Doc 46    Filed 10/18/19 Entered 10/18/19 15:26:05            Desc Main
                                 Document     Page 16 of 20


               C.      Count III – § 523(a)(6)

                      In Count III of the Complaint, Plaintiff seeks to except the debt owed it by

Defendant from discharge under 11 U.S.C. §523(a)(6). Section 523(a)(6) provides that a debt

“for willful and malicious injury by the debtor to another entity or to the property of another

entity” is nondischargeable. See 11 U.S.C. § 523(a)(6). The Supreme Court has held that

§ 523(a)(6) covers only “acts done with the actual intent to cause injury.” Kawaauhau v. Geiger,

523 U.S. 57, 61 (1998). The Eleventh Circuit has “conclude[d] that a debtor is responsible for a

‘willful’ injury when he or she commits an intentional act the purpose of which is to cause injury

or which is substantially certain to cause injury.” Hope v. Walker (In re Walker), 48 F.3d 1161,

1165 (11th Cir. 1995); accord In re Kane, 755 F.3d at 1295 (quoting Maxfield v. Jennings (In re

Jennings), 670 F.3d 1329, 1334 (11th Cir. 2012)). “[A]lthough Geiger suggested a relationship

between § 523(a)(6) and intentional torts, the Geiger standard is not necessarily satisfied by

simply proving the elements of an intentional tort. ‘Merely because a tort is classified as

intentional does not mean that any injury caused by the tortfeasor is willful.’” Britt’s Home

Furnishing, Inc. v. Hollowell (In re Hollowell), 242 B.R. 541, 544 (Bankr. N.D. Ga. 1999)

(quoting Miller v. J.D. Abrams, Inc., 156 F.3d 598, 604 (5th Cir. 1998)). A creditor must also

establish malice which requires Plaintiff to show that Defendant’s actions were “‘wrongful and

without just cause or excessive even in the absence of personal hatred, spite or ill-will.’” In re

Jennings, 670 F.3d at 1334 (quoting In re Walker, 48 F.3d at 1164 (quoting In re Ikner, 883 F.2d

986, 991 (11th Cir. 1989))).

               The Eleventh Circuit has held that debts arising from a fraudulent transfer

judgment can constitute a willful and malicious injury. In re Jennings, 670 F.3d 1229 (citing

Murray v. Bammer, (In re Bammer), 131 F.3d 788 (9th Cir. 1997) as persuasive authority). In



                                                 16
Case 16-05222-bem            Doc 46    Filed 10/18/19 Entered 10/18/19 15:26:05             Desc Main
                                      Document     Page 17 of 20


contrast, it is generally held that alleged fraudulent transfers that occur to avoid payment of a

judgment not itself the result of a willful and malicious act, do not provide a basis for

nondischargeability of the judgment under § 523(a)(6). BancorpSouth Bank v. Shahid (In re

Shahid) 2016 Bankr. LEXIS 3889*; 2016 WL 11003505 (Bankr. N.D. Fla. Nov. 3, 2016) (citing

In re Best, 109 Fed Appx. 1 (6th Cir. 2004)); In re Moore, 356 F.3d 1125, 112 (10th Cir. 2004);

In re Parks, 91 Fed. Appx. 817, (4th Cir. 2003); Cordeiro v. Kirwan (In re Kirwan), 558 BR 9,

12 (Bankr. D. Mass. 2016)); see also Quarre v. Saylor (In re Saylor), 108 F.3d 219 (9th Cir.

1996) (claims under state fraudulent transfer law do not constitute debt or property). Because it is

undisputed that the underlying judgment was not the result of fraud, but that the alleged

fraudulent transfers occurred after the entry of the judgment, the Court will first look to the

injury alleged to have been caused and determine if the undisputed or alleged facts could support

a claim that Plaintiff or an interest of Plaintiff in property was injured by the transfer(s).

                Plaintiff argues that by establishing Caribou and transferring money to Caribou,

Defendant injured Plaintiff because it hindered, delayed and reduced amounts Plaintiff could

collect on its judgment. Plaintiff argues further that Defendant’s actions in selling the assets of

AA&A to H&B diminished the value of the company, that the sale diminished the value of the

stock which amounted to wasting of the stock, that the Newton County Court so found and that

the sale was in violation of the Injunction Order. Finally, Plaintiff argues that the Caribou

Deposit constitutes a willful and malicious injury to it or an interest in its property. Defendant

argues that Plaintiff had no interest in the Caribou Deposit or AA&A’s stock when transfers

were made such that it cannot establish injury as required by § 523(a)(6). The Court will first

consider what interest Plaintiff may have had in each of the Caribou Deposit and AA&A stock at

the time of the transfers.



                                                  17
Case 16-05222-bem        Doc 46     Filed 10/18/19 Entered 10/18/19 15:26:05              Desc Main
                                   Document     Page 18 of 20


               In Georgia “judgments do not automatically attach to choses in action.” Cooper v.

Caribou Investments, LLC (In re Wisner), Adv. Pro. No. 17-5252, 2018 WL 4808380 at *5

(Bankr. N.D. Ga. Oct. 2, 2018) (Ellis-Monro, J.) (citing O.C.G.A. § 9-13-57). A judgment lien

does not attach to money in the possession of a defendant except through a garnishment. Phillips

& Jacobs, Inc. v. Color-Art, Inc., 553 F.Supp. 14, 16 (N.D. Ga. 1982).

               The undisputed facts establish that Defendant made the Caribou Deposit on

February 26, 2014, thus Defendant necessarily received the $630,000 distribution from AA&A

on or before that date. Because Plaintiff did not become the majority owner of AA&A until

March 14, 2014, it did not have any right to the distribution. Similarly, because Plaintiff had not

garnished the funds, it did not have a lien on the Caribou Deposit funds. Therefore, the

undisputed facts show that the Caribou Deposit did not injure an interest of Plaintiff.

               As is the case for money, “shares of corporate stock, which are choses in action,

cannot be subject to levy and sale except by compliance with the legal formula” set forth in state

law. Fourth Nat. Bank v. Swift & Co., 160 Ga. 372, 372, 127 S.E. 729, 731 (1925). Thus, as was

the case with the Caribou Deposit, the undisputed facts must establish that Plaintiff had an

interest in the stock at the time of the sale to H&B.

               The undisputed facts establish that Plaintiff had not levied on the AA&A stock at

any time prior to Defendant’s filing bankruptcy. However, Plaintiff alleges that Defendant turned

the AA&A stock over to it on March 14, 2014 such that it became the majority shareholder of

AA&A on that date. The parties disagree about when the sale to H&B was consummated such

that Plaintiff may have been the majority owner of AA&A at the time of the consummation of

the sale and the alleged wasting of the value of the stock. Thus, it is possible that Plaintiff had an

interest in property that was injured by the sale such that Defendant’s Motion must be denied as



                                                 18
Case 16-05222-bem        Doc 46     Filed 10/18/19 Entered 10/18/19 15:26:05             Desc Main
                                   Document     Page 19 of 20


to Count III. In addition to the material facts related to the timing of the sale, there are material

facts as to Defendant’s intent to injure Plaintiff when he undertook to sell the Acquired Assets

and whether these actions were without just cause.

               IV.     Conclusion

               Defendant’s debt to Plaintiff is based upon a judgment obtained after a breach of

contract – Defendant’s guaranty of certain obligations. Defendant did not incur any debt through

the transfers made after Plaintiff obtained its judgment and thus, Plaintiff’s Husky claims under

11 U.S.C. §§ 523(a)(2)(A) and (B) fail as a matter of law. There remain questions of fact

regarding Defendant’s intent with respect to the sale of AA&A’s assets, the timing of such sale

and the timing of Plaintiff’s alleged ownership of the AA&A stock. As a result, the Motion will

be denied as to Count III of the Complaint. Accordingly, it is

               ORDERED that Defendant’s Motion for Summary Judgment is GRANTED as to

Counts I and II of the Complaint; it is further

               ORDERED that Defendant’s Motion for Summary Judgment is DENIED as to

Count III of the Complaint; it is further

               ORDERED that the parties shall either submit a status report regarding a

continued mediation of this proceeding or submit a consolidated pretrial order within 30 days of

entry of this Order.

                                            END OF ORDER




                                                  19
Case 16-05222-bem       Doc 46    Filed 10/18/19 Entered 10/18/19 15:26:05   Desc Main
                                 Document     Page 20 of 20


                                         Distribution List

Aaron M. Kappler
Thompson, O'Brien, Kemp & Nasuti, P.C.
Suite 300
40 Technology Parkway South
Peachtree Corners, GA 30092

G. Frank Nason, IV
Lamberth, Cifelli, Ellis & Nason, P.A.
Suite N313
1117 Perimeter Center West
Atlanta, GA 30338-5456

James Daniel Wisner
8231 Turnberry Court
Covington, GA 30014

The Piedmont Bank
c/o Thompson O'Brien Kemp & Nasuti PC
40 Technology Parkway South, Suite 300
Norcross, GA 30092




                                                20
